Citation Nr: 0842542	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  07-39 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for residuals of a skull 
fracture. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The veteran served on active duty from February 1981 to July 
1981.  He also has verified service in the Puerto Rico 
National Guard, with possible, but as yet unidentified dates 
of active duty for training (ACDUTRA) or inactive duty for 
training (INACDUTRA) relevant to this claim. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  The Board notes that the March 2007 
decision framed the issue as whether new and material 
evidence had been submitted sufficient to reopen the claim of 
service connection for residuals of a skull fracture.  
However, the RO had previously indicated in correspondence 
sent to the veteran in October 2002 that the prior 
administrative letter denying the claim in November 2001 had 
been drafted in error, and that development was continuing 
until a new decision could be prepared.  Thus, it is apparent 
that the case remained open pending the decision, and new and 
material evidence is not required to reopen the claim.  
Therefore, the issue remains as one of service connection for 
residuals of skull fracture. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The skull fracture upon which the veteran's claim for service 
connection is based was the result of a motor vehicle 
accident on December 26, 1982.  Records indicate that the 
veteran was a member of the Puerto Rico National Guard at the 
time of the accident.  However, for service connection to be 
granted for injuries occurring on this date, evidence must 
show that the veteran was in an eligible service status at 
the time - i.e. on either active duty for training or 
inactive duty for training.  All efforts to obtain dates of 
the veteran's service, to include periods of ACTDUTRA and 
INACTDUTRA service, must be undertaken.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Office of the Adjutant 
General of the Puerto Rico National 
Guard to request all service personnel 
and treatment records for this veteran 
to include both his active duty for 
training and inactive National Guard 
periods of service.  The dates of 
National Guard service, to include all 
periods of active duty, active duty for 
training, and inactive duty training, 
must be verified.  Attempts to obtain 
these records, including those which 
may ultimately prove unsuccessful, must 
be documented in the claims folder.

2.  If adequate response is not 
received from the above development 
efforts, contact the Chief of the 
National Guard Bureau at 1411 Jefferson 
Davis Highway Arlington, VA 22202-3231 
to obtain evidence pertaining to the 
veteran's service status on the date of 
the accident in question, December 26, 
1982.  Notify the National Guard Bureau 
that this veteran's claim for benefits 
cannot be adjudicated until all periods 
of active duty for training and 
inactive duty for training are verified 
for this veteran. 

3.  Thereafter, readjudicate the issue 
on appeal.  If the determination 
remains unfavorable to the veteran, he 
and his representative should be 
furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since 
the last statement of the case.  The 
veteran and his representative must be 
afforded the applicable time period in 
which to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




